Exhibit 1 NEWS For Release: IMMEDIATE Hadera Paper Ltd. Ratification of Credit Rating Hadera, Israel, October 5, 2011 - Hadera Paper Ltd. (AMEX:AIP) (the “Company” or “Hadera Paper”) announced that Standard and Poor’s Maalot (S&P Maalot)- an Israeli securities rating company, ratified the Company's credit rating as ilA +/Stable, with no change from Company's current rating . Contact: Yael Nevo, Adv. Corporate Secretary and Legal Counsel Hadera Paper Ltd. Group Tel:+972-4-6349408 YaelN@hadera-paper.co.il
